Gilbert, J.
Estelle Newman filed suit against the' Griffin Foundry & Machine Company, seeking to recover damages for the death of her husband, alleging that the same was on account of acts of the defendant during the time her husband was employed by defendant. The suit was not brought under the provisions of the Georgia workmen’s compensation act, and it was alleged that the deceased husband “did not assent to or accept the provisions of the workmen’s compensation act, was not urged to do so, had no knowledge of said act, its terms or conditions; he was not advised or informed of the same. For those reasons petitioner says her case is not within the purview of said act, but is independent of it and is controlled by the law of master and servant. Said.act did not amend, modify, or in any manner alter the statutory rule of the master’s liability to its servant. It did not intend to give an inadequate remedy for the value of a life in lieu of more liberal provisions. Said act is cumulative, not an exclusive remedy. Under the foregoing averment she says the application of said act to her case would not only be a denial of due process of law, but a denial of the equal protection of the law.” The petition was dismissed on general demurrer, and the case came to this court upon exception to that judgment. Held:
1. The allegation that “the application of said act to her case would not only be a denial of due process of law but a denial of the equal protection of the law” does not raise any constitutional question, since no section of any constitution is mentioned, and since it is not alleged that either the Federal or State constitution would be violated by applying the said act.
2. The suit is for damages, and no question is raised of which this court has jurisdiction. The ease is therefore transferred to the Court of Appeals.

All the Justices coneur.